Citation Nr: 1233443	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
 in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1959 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening of a claim for service connection for a lumbar spine disorder and service connection claims for a bilateral knee disorder.  The Veteran timely appealed that decision.

This case was initially before the Board in January 2011, when the Board reopened service connection for a lumbar spine disorder and remanded that claim as well as the bilateral knee claim for further development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  Unfortunately, the service connection claim for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with lumbar spondylosis and degenerative disc disease of the lumbar spine status post lumbar spine decompression surgeries.

2.  The Veteran was a paratrooper in service and it is conceded that he made multiple parachute jumps during military service which could have resulted in cumulative trauma to his lumbar spine.

3.  The Veteran's lumbar spine is presumed sound on entrance into service.

4.  The Veteran's service treatment records and post-service treatment records demonstrate no complaints of, treatment for, or diagnosis of any lumbar spine disorder in service or for many years thereafter.

5.  The Veteran is not credible as to his lay evidence of any chronic and continuous injury which began in service; the evidence instead demonstrates that the Veteran's lumbar spine symptomatology did not manifest until after a crushing injury to his spine in 1979 while working in the oil drilling industry.

6.  The overwhelming weight of the probative evidence in this case shows that the Veteran's lumbar spine disorder is not the result of multiple parachute jumps in service, but rather is the result of post service  lumbar spine injuries due to heavy lifting or crushing injuries sustained over 20 years as a oil drilling industry worker post-service.


CONCLUSION OF LAW

The criteria establishing service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

With respect to this aspect of the claim, the Board notes that in its previous January 2011 decision, the Veteran's lumbar spine claim was reopened and therefore such aspect of his claim was fully awarded and no further VCAA notice is necessary.  

With respect to the reopened service connection aspect of his lumbar spine claim, the Veteran was sent a letter in November 2007 that provided information as to what evidence was required to substantiate the claim for service connection of a lumbar spine disorder and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

With respect to the lumbar spine claim, the Board notes that such was remanded for further development in the January 2011 decision.  Such development included obtaining the Veteran's VA records as well as his Social Security Administration records associated with a successful claim for benefits from that agency.  Those records have been obtained and associated with the claims file.  Moreover, the Veteran was to be afforded a VA examination for his lumbar spine; such was performed in March 2011.  The Board finds that such examination is adequate in this case.  Accordingly, the Board finds that its remand order has been substantially complied with respecting the lumbar spine claim herein decided, and it may proceed to adjudicate upon the merits of that claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

On appeal, the Veteran has averred that he has a current lumbar spine disorder that is related to military service.  Specifically, he states that he was a paratrooper in service, and that he sustained multiple injuries as a result of parachute jumps that he made.  Such injuries sustained have progressed over time, but he avers that his lumbar spine disorder began in service.

Initially, the Board finds that the Veteran was awarded the Parachutist Badge while he was in service, as demonstrated by his Form DD 214.  Therefore, the Board finds that the Veteran's assertions that he was in multiple parachute jumps during his period of service to be confirmed, and that his assertions of being subjected to multiple parachute jumps and suffering some injuries during those jumps, including some trauma to his body overall as a result of his jumps, to be of the types, places and circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).

Turning to the facts, the Board notes that the Veteran's enlistment examination in June and July 1959 which demonstrated that his lumbar spine was normal and that he was without complaints of any lumbar spine pain or symptomatology at that time.  Accordingly, the Board finds that he is due the presumption of soundness as to his lumbar spine.  See 38 U.S.C.A. § 1111 (West 2002).

The Veteran's service treatment records do not demonstrate any treatment for, complaints of, or diagnosis of any lumbar spine problems.  The Veteran underwent an August 1960 examination which demonstrated a normal lumbar spine and did not notate any complaints of lumbar spine problems.  Likewise, the Veteran's March 1961 separation examination revealed a normal lumbar spine and he again did not disclose any complaints regarding any lumbar spine problems, pain or otherwise.

The post-service private treatment records and documents from the Veteran's Social Security Administration (SSA) claim for benefits demonstrate that after discharge from service he worked in the oil drilling industry for approximately 20 years before retiring on disability due mostly to his lumbar spine disorder.  It appears from those documents and the wealth of the private treatment documents from 1983 through 1996 that the Veteran injured his lumbar spine in an on-the-job injury in 1979, which resulted in a 1980 lumbar spine surgery.  The Veteran re-injured his lumbar spine again on the job in 1983 and again in 1986, both of which resulted in second and third lumbar spine procedures, respectively.  

The Board has extensively reviewed all of the Veteran's provided private treatment records, especially those from 1983 to 1987, which never document any lumbar spine problems prior to 1979.  In particular, the Board notes a tele-recorded report from Dr. G.S.G., M.D. in 1985.  In that report, Dr. G.S.G. stated

[The Veteran] has a longstanding history of low back problems.  [He] apparently initially developed back problems in 1979.  He apparently at that stage had an oilfield-related injury to his back with subsequent severe low back pain radiating into his lower extremities.  He subsequently underwent a lumbar laminectomy in 1980 with excellent results.  He was successfully rehabilitated at that stage with his usual job and occupation comprising various oilfield-related work.  However, he sustained a recurrent injury to his back in August[] 1983 with subsequent onset of severe low back pain radiating into [his] left hip as well as left lower extremity.  Conservative treatment of his back pain was unsuccessful.  He subsequently underwent myelograms and epidural steroid injection with some improvement, but recurrence of his problems.  He finally underwent surgery to his low back once again comprising a left L-4 partial and left L-5 total laminectomy with L-3 and L-4-5 exploration and diskectomy at the L-4 and L5 level with neurolysis of the left L-5 nerve root.  He stated that following his surgery in 1983, he apparently has been doing fairly well, though he has since noted a progressive deterioration of his back in terms of increasing pain; more frequent severe pain and significant limitation in his lifestyle secondary to his low back pain.

Subsequent treatment records document another re-injury of his lumbar spine in 1986 while working on an oil rig and a subsequent third lumbar spine surgery.

The Board also specifically notes the October 1992 letter from Dr. N.N.K., M.D., and an April 1994 letter from Dr. J.D.G., M.D., both of which document that the Veteran's own reports of medical history to those doctors were that his lumbar spine problems began in 1979 when he was injured on the job by being crushed between two pieces of equipment.  The Board additionally draws attention to March 1987 and August 1987 letters from Dr. G.M., M.D., both of which demonstrate that the Veteran sustained lumbar spine injuries on-the-job in 1979, 1983 and 1986, which in his estimation in the August 1987 letter resulted in a 90 percent permanent partial impairment of the whole man due to a combination of his sustained left hand, left knee and lumbar spine disorders; the Board notes that the compounded lumbar spine injuries made up a bulk of that combined 90 percent impairment.

Review of the Veteran's VA treatment records since 2000 documents continued treatment for the Veteran's lumbar spine disorder, including pain management, though none of those records discusses any likely etiology of the Veteran's lumbar spine disorder.

The Veteran submitted an article documenting that landing during parachute jumps, particularly in the military, can cause a variety of different injuries, particularly to the lumbar spine.

The Veteran has also submitted a July 2008 letter from Dr. D.L.B., M.D., which indicates that he has chronic low back pain status post failed back surgery.  He also submitted an October 2008 letter from Dr. D.L.B. that noted the Veteran had "a service history of being a paratrooper and sustained cumulative injury to his musculoskeletal system resulting in degenerative disc disease of the spine, which has not responded to surgical intervention, as well as generalized pain related to severe traumatic osteoarthritis."

The Veteran's spouse also submitted a statement noting that she met the Veteran in July 1992 and that since that time he has had lumbar spine problems and has had to use a cane to ambulate secondary to his lumbar spine problems.  The Veteran has told her that he had four or five back surgeries prior to them meeting, though he cannot remember where he had them performed.

Finally, the Veteran underwent a VA examination of his lumbar spine in March 2011.  The examiner noted that he reviewed the claims file.  The Veteran reported having chronic low back pain beginning in the 1980's.  It was noted by the examiner that the Veteran was a poor historian; he denied any specific injuries from July 1959 to April 1961 in service.  He reported a history of gradual onset of lower back pain in the early 1980's.  He described several episodes of lifting injuries while working in the oil fields resulting in lower back pain.  He stated he could not recall any detail of his past back surgeries.  The examiner noted he was unable to locate any information relative to the 1980 and 1989 lumbar spine surgeries, but that in 1983 the Veteran had a left L5 laminectomy and partial left L4 laminectomy with exploration of nerve roots.  The Veteran's chief complaints have always been lower back pain.  He contends that his low back condition "is the result of 'sustained cumulative trauma' from his parachute jump[s] for the two years he was in the military.  His military service was followed by heavy labor working in the oil fields [from] early 1960's until 1985.  It was during this period of time he recall[ed] vague injuries to [his] lower back with three related lumbar spine surgeries."  

During the examination, the Veteran related that he was working on a dune buggy in 1979 in south Texas, when another driver backed into him, pinning him between two vehicles.  The examiner noted that this was the initial "crush injury."  After examination, the examiner diagnosed the Veteran with lumbar spondylosis and lumbar degenerative disc disease (DDD) status post multilevel lumbar decompression.  The examiner noted that the Veteran has been medically unable to work since 1986 due to his lumbar spine disorder and has been receiving Social Security disability benefits since that time.  

The examiner opined that the Veteran's lumbar spine disorder was less likely than not caused by or the result of military service.  He again noted the Veteran's contentions that his lumbar spine was caused by "cumulative trauma to the musculoskeletal systems secondary to multiple parachute jumps."  However, it stated that the studies have "verified the existence of cumulative trauma to the musculoskeletal system due to multiple parachute jumps, [the Veteran] spent approximately 21 months in the service and upon discharge, by his history, he sustained no serious trauma secondary to parachute jumps."  However, after military service, the Veteran spent more than 20 years doing heavy physical labor in the oil drilling industry and experienced multiple traumatic events to his lumbar spine during that period of time.  The examiner noted that it was during that 20 year post-discharge period that the Veteran had three lumbar spine procedures, and noted that history reflected that heavy physical labor and related trauma were sustained after his military service.  Thus, for that reason, the examiner concluded that the Veteran's lumbar spine disorder was less likely as not the result of the cumulative trauma of multiple parachute jumps.

Based on the foregoing evidence, the Board finds that service connection for a lumbar spine disorder is not warranted.  First, the Board notes that the Veteran has been diagnosed with lumbar spondylosis and DDD status post at least 3 multilevel lumbar decompression surgeries.  

However, the Board notes that such a diagnosis of degenerative changes is not shown until many years after military service and there is no evidence of any arthritic condition being diagnosed within the year after discharge from service in April 1961.  Therefore, the Board must deny service connection on a presumptive basis in this case.  See 38 C.F.R. § 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board notes that there was no evidence of any lumbar spine problems during military service and there were no complaints from the Veteran regarding any specific injury to his lumbar spine noted in his service treatment records.  In fact, the Board notes that the Veteran's lumbar spine was normal in August 1960 and March 1961 examination, without any lumbar spinal complaints from the Veteran at that time.  

However, as discussed above, the Veteran stated that he was a paratrooper in service and made several parachute jumps during which he sustain "cumulative trauma" to his lumbar spine.  The Board acknowledged the Veteran's history as a paratrooper and noted that such a history would necessarily involve multiple traumatic landings.  Thus, even though the Veteran's service treatment records do not demonstrate a single incident of any trauma to his lumbar spine or treatment for any lumbar spine symptoms in service, the Board has conceded that such activities involved in being a parachutist in service would necessarily involve some level of lumbar spine trauma during service.  Thus, the Board concedes in this case that the second element for service connection has been met.

Turning to the third element, insofar as the Veteran has averred on appeal that he has lumbar spine symptomatology in service than has been chronic and continuous, the Board finds the Veteran competent to make such assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

However, in this case, the Board finds the Veteran to be not credible as to those assertions.  Specifically, the Veteran's service treatment records do not demonstrate any complaints of lumbar spine symptoms during service or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim.); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records may be a fact that the Board can consider).  In fact, on multiple occasions, in the Veteran's private treatment records his report of medical history with regards to his lumbar spine demonstrate initial injury beginning in 1979, and not during military service.  Moreover, the Veteran was noted as being a poor historian by the VA examiner, which is confirmed by the Veteran's spouse's statement demonstrating that the Veteran is unable to give much information regarding his lumbar spine medical history.

In contrast, the Board finds that the contemporaneous reports of medical history to be more credible and probative in this case rather than the Veteran's now inconsistent statements with regards to injuries of the lumbar spine that he sustained in military service as a result of his parachute jumping, as well as any post-service injuries he sustained.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible, but as a finder of fact, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence).

Thus, the Board finds that there is not any evidence of a chronic and continuous injury to the Veteran's lumbar spine in service which has been existent since discharge from service.  Instead, even the Veteran's own reports of medical history in the 1980's and 1990's demonstrate that his lumbar spine symptoms began in 1979 after an on-the-job injury in an oilfield.  The Board cannot award service connection in this case on the continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

As noted above, the Veteran is not competent to opine as to a likely etiology of his lumbar spine disorder.  See Jandreau, supra; Jones, supra.  Thus, the Board notes that the only evidence of a positive relationship between the Veteran's military service-particularly any injuries he suffered as a result of his multiple parachute jumps-is the October 2008 letter from Dr. D.L.B.  In that letter, Dr. D.L.B. states that the Veteran's lumbar spine is the result of cumulative traumatic injuries and noted that the Veteran's service included time as a paratrooper.  The implied effect of her conjunctive "and" statement notes that such cumulative traumatic injuries occurred solely as a paratrooper.  Such an implication is plainly untrue based on even a cursory review of the claims file.

The Board finds that Dr. D.L.B.'s opinion, while competent, is not very probative in this case due to the lack of discussion of any traumatic lumbar spine injuries after service, including the noted 1979, 1983 and 1986 successive recurrent lumbar injuries as a result of being an oilfield worker and due to heavy lifting injuries.  Dr. D.L.B. additionally does not discuss the lack of any noted in-service lumbar spine injuries or complaints of lumbar spine symptomatology, and she also does not discuss the lack of any such symptoms or complaints on separation from service in the March 1961 examination.  In fact, the only thing her opinion discusses is the fact that the Veteran was a paratrooper in service and suffered multiple cumulative traumatic injuries, but does not discuss the timeline of when such traumatic injuries occurred.

In contrast, the Board notes the several contemporaneous doctors' reports from 1983 to 1994 which consistently report the onset of the Veteran's lumbar spine symptomatology began in a 1979 oilfield crushing injury.  Moreover, the March 2011 examiner-who reviewed the claims file, extensively noting the Veteran's poor report of medical history, and reviewed and noted all of the documents that Dr. D.L.B. did not discuss in her opinion-opined that the Veteran's lumbar spine disorder was not related to any cumulative trauma as a result of his parachute jumps in service, but rather was due to his oil drilling industry injuries after discharge from service.

When weighing all of the evidence, the Board cannot find that the evidence is in equipoise in this case that the Veteran's lumbar spine disorder began in service or is otherwise related to military service, to include any cumulative trauma he suffered as a result of multiple parachute jumps.  Instead, the overwhelming weight of competent, credible and probative evidence demonstrates that the Veteran's current lumbar spine disorder is the result of post-discharge lumbar spine injuries suffered while working in the oil drilling industry for more than 20 years.

Accordingly, the Board finds that the claim of service connection for a lumbar spine disorder must be denied.  See 38 C.F.R. §§ 3.102, 3.303.  In reaching that conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.


REMAND

The Board finds that the March 2011 examination is inadequate with respect to the bilateral knee claims.  First, the Board asked that the examiner specifically discuss the left knee injury in March 1960, which the examiner did not do.  Moreover, the examiner appears to lump a right knee injury into the Veteran's workers compensation injuries in the 1970's and 1980's, and such is not demonstrated in the record.  Accordingly, on the basis of these deficiencies, the Board finds that a remand is necessary in order to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Kansas City VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral knee disorder, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Furnish the Veteran's claims file to the March 2011 VA examiner in order to provide an addendum to the March 2011 VA examination report.  The examiner should specifically state in his addendum that he has reviewed the entire claims file, including this REMAND order as well as his previous VA examination report.

Following review of the claims file, the examiner should address the following:

(a) Left Knee: The examiner should opine whether the Veteran's left knee disorder more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is the result of military service, to include the March 1960 incident noted in the Veteran's service treatment records and any injuries from being a paratrooper.  

The examiner should take as conclusive fact that the Veteran was a paratrooper in service, and would have suffered some hard landings during service.

The examiner should discuss in particular the Veteran's separation examination in March 1961, which demonstrates a normal left knee and no complaints of left knee problems at that time.  The examiner should opine whether the Veteran's 1960 left knee injury had resolved, or whether there was a chronic injury at that time.

The examiner should also discuss the December 1992 private SSA examination during which the Veteran reported his left knee was "originally injured . . . in 1976 when he fell off an oil rig."  He should also discuss the October 2008 letter from Dr. D.L.B. which noted that the Veteran was a paratrooper in service and "sustained cumulative injury to his musculoskeletal system resulting in degenerative disc disease of the spine . . . as well as generalized pain related to severe traumatic arthritis."  The Board notes that such cumulative injury does not, necessarily, appear to be solely attributed to the Veteran's paratrooper activities.

He should finally discuss the lack of any objective evidence of treatment for a left knee disorder from discharge from service in 1961 to 1976 when he had left knee surgery following a workers compensation injury, as well as any lay evidence of continuity of symptomatology provided by the Veteran.

(b) Right Knee: The examiner should opine whether the Veteran's right knee disorder more likely, less likely or at least as likely as not began in or is the result of military service, to include any injuries from being a paratrooper.

The examiner should take as conclusive fact that the Veteran was a paratrooper in service, and would have suffered some hard landings during service.

The examiner should discuss in particular the Veteran's separation examination in March 1961, which demonstrates a normal right knee and no complaints of right knee problems at that time.  

The examiner should additionally discuss that the Veteran never sustained a right knee injury that can be attributed to a worker's compensation injury and that his SSA benefits are not predicated on any right knee injury.  The Veteran's first treatment for his right knee appears to have been in the late 1990's, and culminated in surgery in the 2000's.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the March 2011 VA examiner is unavailable, an examiner of similar qualifications can render an addendum which addresses the above.  

If either the March 2011 examiner or any subsequent examiner cannot opine to the above without examination of the Veteran, then one should be scheduled and afforded to him.  If such is necessary, then the examiner should specifically address the above in their examination report in addition to any other appropriate findings.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a bilateral knee disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


